Citation Nr: 9908350	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1974.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1998, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3), a portion of the regulation utilized 
in deciding claims under 38 U.S.C.A. § 1151.  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  That decision was likewise 
appealed, and in December 1994, the United States Supreme 
Court (Supreme Court) affirmed the lower Courts' decisions in 
Brown v. Gardner, 115 S. Ct. 552 (1994).  Thereafter, the 
Secretary of the Department of Veterans Affairs (VA) sought 
an opinion from the Attorney General of the United States as 
to the full extent to which benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  On March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision.  Those regulations were subsequently 
revised, and, on October 1, 1997, there became effective new 
regulations governing the adjudication of claims for benefits 
under 38 U.S.C.A. §  1151.  However, as of January 8, 1999, 
those "new" regulations have been rescinded.

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOGCPREC 40-97 
(December 31, 1997).  Accordingly, the Board will proceed 
with its adjudication of the appellant's claim for § 1151 
benefits on that basis.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1993.

2.  According to the certificate of death, the immediate 
cause of the veteran's death was adenocarcinoma due to 
chronic viral hepatitis.

3.  At the time of the veteran's death, service connection 
was in effect only for hepatitis, evaluated as noncompensably 
disabling.

4.  Adenocarcinoma is not shown to have been present in 
service, or within the first year following service 
discharge.

5.  The veteran's service-connected hepatitis was not in any 
way causally related to  his fatal adenocarcinoma, nor did it 
play any significant role in accelerating his death.

6.  The veteran's service-connected hepatitis did not 
directly cause the adenocarcinoma which ultimately led to his 
death.
7.  The claim for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Adenocarcinoma was not incurred in or aggravated by 
active wartime service, nor may such disability be presumed 
to have been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.307, 3.309 
(1998).

2.  Fatal adenocarcinoma was not proximately due to or the 
result of a service-connected disease or disability.  
38 C.F.R. § 3.310(a) (1998).

3.  The veteran's service-connected disability, that is, 
hepatitis, did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §  1310 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).

4.  The appellant's claim for dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) is not well grounded.  38 U.S.C.A. 
§  5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records in this case are negative for 
history, complaints, or abnormal findings indicative of the 
presence of adenocarcinoma.  

In early July 1990, computerized axial tomography (CAT) of 
the veteran's abdomen was accomplished at a local VA medical 
facility.  That examination revealed, among other things, the 
presence of fatty infiltration of the veteran's liver.  

Slightly more than one week later, the veteran underwent 
magnetic resonance imaging (MRI) of the abdomen.  At the time 
of that evaluation, the veteran's liver was normal in 
appearance, without evidence of masses.  The clinical 
impression was of a complex left renal cyst with hemorrhage, 
and no identified retrogastric or adrenal mass.  It was 
recommended that the veteran undergo further evaluation in 
order to rule out the presence of carcinoma.

In August 1990, a VA compensation examination was undertaken.  
At the time of that examination, the veteran gave a history 
of hepatitis in service, from which he reportedly "recovered 
completely," and was able to resume a normal life "with 
strenuous physical activity and full-time work."  According 
to the veteran, in September 1987, he experienced a 
recurrence of jaundice accompanied by weakness.  The veteran 
sought no medical attention at that time.  Currently, the 
veteran's complaints consisted of weakness and fatigue, as 
well as nausea and weight loss.  On physical examination, the 
veteran's abdomen showed no evidence of masses or 
hepatosplenomegaly.  The pertinent diagnosis was history of 
hepatitis in 1973, with a history of recurrence in 1989.

In September 1990, the veteran was hospitalized at a VA 
medical facility.  At the time of admission, the veteran gave 
a several month history of reported nausea, vomiting, 
malaise, and weight loss.  Reportedly, the veteran's initial 
presentation had been in early July 1990, at which time his 
liver function tests were abnormal.  A questionable 
postgastric mass on CAT had reportedly been shown, on MRI, to 
be a redundant gastric mucosal fold.  Liver function tests 
were still elevated as of late July 1990.  

On physical examination, the veteran's liver was normal to 
percussion.  His abdomen was likewise normal, with the 
exception of mild upper quadrant tenderness.  Liver function 
tests were remarkable for an elevated alkaline phosphatase, 
AST, ALT, total bilirubin, and direct bilirubin.  A hepatitis 
B surface antigen was negative, as was a hepatitis A IgM and 
HIV antibody.  Tests for hepatitis surface antibody were 
positive, as was a hepatitis A IgG.  Given the veteran's 
elevated liver function tests, it was initially recommended 
that he undergo liver biopsy.  However, it was subsequently 
decided that a liver biopsy was not necessary, inasmuch as 
the veteran's primary liver pathology was "probably alcohol 
related."  The pertinent diagnoses noted were left renal 
complex cysts; alcohol abuse; tobacco dependence; and liver 
function abnormalities with a history of hepatitis.  

In a rating decision of March 1991, the Regional Office (RO) 
granted service connection for hepatitis, and assigned a 
noncompensable evaluation.

In January 1992, the veteran was hospitalized at a private 
medical facility for recurring grand mal seizures.  At the 
time of admission, it was noted that persistent liver 
function test abnormalities which at one point had been 
thought to be due to chronic active hepatitis had more 
recently been ascribed to alcoholism.  The pertinent 
diagnoses noted at the time of discharge were status 
epilepticus; alcohol-induced grand mal seizures; delirium 
tremens; abnormal liver function studies, presumably alcohol 
related; and a history of partial left nephrectomy for 
treatment of a benign renal lesion.

In May 1992, the veteran was once again hospitalized at a 
private medical facility.  The pertinent diagnoses were 
seizure disorder and alcoholism.

VA records of hospitalization dated in December 1992 reveal 
that the veteran was hospitalized at that time for renewed 
abdominal pain/pancreatitis.  At the time of admission, a 
radiographic study of the veteran's chest showed an 
incidental finding of a mediastinal mass, with a right lower 
lobe infiltrate.  The veteran was begun on antibiotics, and a 
CAT of his chest was obtained.  That study revealed extensive 
lymphadenopathy, with a right lower lobe infiltrate, 
accompanied by effusion and two pancreatic pseudocysts, but a 
normal liver.  In late December 1992, a mediastinoscopy was 
begun, but, while going through the mediastinal approach, 
there was discovered a surgical lymph node, a biopsy of which 
showed a poorly differentiated adenocarcinoma.  The veteran 
was therefore transferred to medical service, where he 
underwent a round of chemotherapy.  At that time, the veteran 
was treated as if he might possibly have a germ cell 
carcinoma.  However, it was felt that a totally 
differentiated adenocarcinoma was more likely.  The pertinent 
diagnoses at the time of discharge included a history of 
alcoholism; a history of pancreatitis with recurrence; a 
history of alcoholic hepatitis; and totally differentiated 
adenocarcinoma versus germ cell tumor, with biopsy-positive 
this admission.

In January 1993, the veteran was once again hospitalized at a 
VA medical facility.  At the time of admission, the veteran 
complained of increasing left-sided chest pain, which he 
described as an "ache."  On physical examination, the 
veteran's abdomen was soft, with normal bowel sounds and no 
voluntary guarding, and a liver span of approximately 
10 centimeters.  A radiographic study of the veteran's chest 
revealed a massively increased silhouette and "water-bottle 
shape," as well as a right paratracheal lymphadenopathy.  

During the veteran's hospitalization, he experienced cardiac 
tamponade with dramatic pulsus paradoxus accompanied by 
deteriorating blood pressure.  An echocardiogram was 
obtained, the results of which showed a massive pleural 
effusion with RA and RV collapse and compromise of the left 
ventricle.  Pericardiocentesis was performed, with the 
removal of approximately 1.3 liters of bloody fluid, the 
initial cytology of which was read as adenocarcinoma.  
Accordingly, it was felt that the veteran had a malignant 
pleural effusion resulting in cardiac tamponade.  During the 
veteran's hospitalization, it was noted that computerized 
tomography showed no regression of the veteran's carcinoma, 
and, perhaps, a mild progression of his underlying neoplastic 
process.  The pertinent diagnoses were cardiac tamponade 
secondary to malignant pericardial effusion; bilateral 
pleural effusion; undifferentiated adenocarcinoma of an 
unknown primary; chronic pancreatitis; history of chronic 
pancreatitis with pseudocyst; and a history of excessive 
alcohol abuse.

In a statement of late January 1993, the veteran's VA 
physician wrote that, in December 1992, the veteran had been 
diagnosed with adenocarcinoma for which he had been started 
on chemotherapy.  Additionally noted was that, in late 
January 1993, the veteran had been admitted to the intensive 
care unit with a diagnosis of cardiac tamponade resulting 
from the accumulation of fluid around his heart, which was 
subsequently drained.  This fluid reportedly showed evidence 
of adenocarcinoma.  In the opinion of the veteran's attending 
physician, the veteran's prognosis was poor, with an expected 
life span estimated at "less than 4 to 6 months."

In February 1993, the veteran was once again hospitalized at 
a VA medical facility.  At the time of admission, it was 
noted that the veteran had recently been hospitalized for 
malignant pericardial effusion with pericardial tamponade, 
and that, while he had done well for the first several days 
following discharge, he was currently experiencing worsening 
malaise, cough, shortness of breath, myalgias, and subjective 
fever.  During the veteran's hospitalization, liver function 
tests were performed, the results of which were within normal 
limits with the exception of an alkaline phosphatase of 169.  
The pertinent diagnoses noted were adenocarcinoma of unknown 
primary; dehydration; anemia; and bronchitis.  

On February 28, 1993, the veteran was seen on an outpatient 
basis at a VA medical facility for complaints of increased 
shortness of breath accompanied by chills and fever.  
Additionally noted were complaints of pain in the  chest and 
lower back.  At the time of evaluation, there was noted a 
history of metastatic, poorly differentiated adenocarcinoma.  
Currently, the veteran was maintained at home on oxygen.  

On physical examination, the veteran appeared comfortable.  
His abdomen was soft to firm, and bowel sounds were positive, 
with no mass or rigidity.  The clinical impression was 
metastatic, poorly differentiated adenocarcinoma, with some 
possible spread, and progressive shortness of breath.  At the 
time of evaluation, there was no evidence of tamponade or 
massive pleural effusion.  The veteran was described as "very 
comfortable" on oxygen.  The clinical plan was to make the 
veteran "comfortable," and to discharge him home on oxygen 
inhalation, to be followed up in the hematology/oncology 
clinic in 1 to 2 days.  

A private record of hospitalization dated on March [redacted], 
1993 is to the effect that, early that morning, the veteran 
became acutely short of breath, and was brought to the emergency 
room.  At that time, he required immediate intubation, as 
well as intravenous saline and Dopamine.

A further history was obtained, and the veteran's case was 
discussed with his attending physician at the local VA 
medical center.  At that time, it was learned that a primary 
for the veteran's disease had not been found, though 
presumably, it came from the lung.  The veteran appeared to 
have metastatic disease in other areas, though the precise 
nature of those areas remained unknown.  It was noted that 
the veteran was a heavy smoker, and had received chemotherapy 
at the local VA medical center without much help.  

During the veteran's rather short hospitalization, he was in 
considerable pain, and was therefore given Morphine.  A 
radiographic examination of his chest disclosed the presence 
of bilateral infiltrates without nodularity.  The veteran's 
heart was enlarged, and there was marked pulmonary 
hypertension with a large right atrium and right ventricle.  
Presumably, the veteran had considerable lymphangitic or 
small vessel disease related to his cancer, and had 
accordingly developed pulmonary hypertension and right 
ventricular failure.  

During the veteran's time in the intensive care unit, he was 
maintained comfortably on Morphine.  There was an intention 
of extubating him and allowing him to be transferred to the 
local VA medical facility when he abruptly became asystolic.  
The veteran was pronounced dead at 5:30 PM.  

According to the certificate of death, the immediate cause of 
the veteran's death was adenocarcinoma, due to chronic viral 
hepatitis.  

In a Report of Contact, apparently received in April 1993, 
the veteran's VA physician indicated that the veteran had 
been seen in the VA emergency room, and his case discussed by 
telephone with the emergency room physician.  Based on that 
conversation, it was decided that the veteran could go home 
even though he was preterminal.  Reportedly, this decision 
was reached because the veteran's personal physician and the 
emergency room physician were under the impression that the 
veteran would be brought to the VA medical center by an 
ambulance "when he required admission in order to be made 
comfortable at the time of his death."  According to the 
veteran's physicians, had they known that the veteran would 
not be brought to the VA medical center until two days later, 
they would "have definitely admitted him on that day to the 
San Francisco VA."

In February 1998 correspondence from the chief of Clinical 
Hematology and Oncology at the VA Medical Center in San 
Francisco, California, it was noted that a request for review 
of the veteran's case had been submitted to 
hematology/oncology.  That request asked that the veteran's 
personal physician, or, were he to prove unavailable, another 
physician, comment on the etiological relationship between 
the veteran's (service-connected) hepatitis and 
adenocarcinoma.  Additionally requested was an opinion as to 
whether it was more likely than not the case that the 
veteran's adenocarcinoma had developed as a result of his 
hepatitis.  

In response, it was noted that the veteran's personal 
physician, that is, the VA physician who had signed his death 
certificate, was no longer available to review the veteran's 
case, and that, accordingly, the Chief of 
hematology/oncology, who was involved in some aspects of the 
veteran's case, would provide the requested review.  

In that regard, it was noted that the veteran was a 37-year-
old male who presented to the VA with abdominal pain.  A 
chest X-ray showed a mediastinal mass confirmed by CT scan, 
which also showed mediastinal adenopathy.  Of note, no liver 
masses were seen.  A mediastinoscopy was done, and a biopsy 
of a node showed a poorly differentiated adenocarcinoma.  
Because of the possibility that the veteran had a germ cell 
tumor, he was treated with Cisplatin and Etoposide.  The 
veteran showed no response to one cycle of chemotherapy, and 
declined a second cycle.  His course was remarkable for the 
development of a pericardial effusion/tamponade treated with 
drainage and sclerosis.  He died on March [redacted], 1993.  The 
immediate cause of death (as noted on the veteran's death 
certificate) was listed as adenocarcinoma.  Line B, implying 
a relationship to Line A, was listed as viral hepatitis.

In summary, it was noted that the veteran had a poorly 
differentiated adenocarcinoma with disease identified in his 
chest.  Given the young age of the veteran and the central 
presentation of the disease, it was felt that this 
presentation was suspicious for germ cell neoplasm.  
Appropriate therapy for a possible germ cell neoplasm was, 
therefore, initiated.  Unfortunately, the veteran did not 
respond, and died of his cancer.  

As noted by the reviewing physician, chronic hepatitis B 
infection was a risk factor for the development of 
hepatocellular carcinoma.  However, to that physician's 
knowledge, there were no other neoplasms associated with 
chronic hepatitis B infections.  Hepatocellular carcinomas 
generally had a distinct morphology and an associated mass in 
the liver, and were mucin-negative on stains.  Additionally 
noted was that, in 60 to 70 percent of the cases, there was 
present a high serum alpha fetoprotein.  

According to the reviewing physician, the veteran's dominant 
disease was in his chest; disease was not detected in his 
liver.  The histologic appearance and special stains were 
inconsistent with a hepatocellular carcinoma.  There was 
nothing in the veteran's case which would support a diagnosis 
of hepatocellular cancer.  Accordingly, it was concluded that 
"it was unlikely that (the veteran's) adenocarcinoma was 
related to his hepatitis B infection."  In the opinion of the 
reviewing physician, an error had been made in the veteran's 
death certificate.  That is, the entry on the second line 
(that relating the veteran's hepatitis to his fatal 
adenocarcinoma) should have been put on the line for "other 
significant conditions not contributing to the cause of 
death."  

Analysis

Regarding the issue of entitlement to dependency and 
indemnity compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), the threshold 
question which must be resolved is whether the appellant's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A  well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that the veteran's death was in 
some way the result of treatment, or the lack thereof, by VA 
medical personnel is not sufficient; the appellant must 
submit evidence in support of her claim which would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board notes that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as a result of 
hospitalization, or medical or surgical treatment not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation, or death were service 
connected.  The Supreme Court has found that the statutory 
language of 38 U.S.C.A. § 1151 (as it applies in this case) 
simply requires a causal connection between the claimed 
injury and any alleged resulting disability.

38 C.F.R. § 3.358(c)(1) as it applies in this case provides 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or an aggravation of an existing disease or injury, and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that "[c]ompensation will not be 
payable...for the continuance or natural progress of disease 
or injuries."  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected.

In the present case, a review of the record discloses that, 
in December 1992, during a period of VA hospitalization for 
an unrelated medical problem, there was discovered a poorly 
differentiated adenocarcinoma.  As a result, the veteran was 
given one cycle of chemotherapy, to which he had no response.  
He was not considered a candidate for a second cycle of 
chemotherapy.  Subsequently, the veteran developed 
pericardial effusion/tamponade, for which he received 
treatment with drainage and sclerosis.  Notwithstanding such 
treatment, the veteran died on March [redacted], 1993.  

In pertinent part, it is argued that the failure of VA 
medical personnel to admit the veteran to a VA medical 
facility on February 28, 1993 caused or in some way hastened 
his death from adenocarcinoma.  In that regard, a review of 
the record shows that, on that date, the veteran presented 
with complaints of shortness of breath, as well as chest and 
low back pain.  On physical examination, the veteran appeared 
comfortable on oxygen.  His abdomen was soft to firm, and 
there was no evidence of any mass or rigidity.  The veteran's 
case was discussed with his personal oncologist, and it was 
determined that, inasmuch as the veteran was "very 
comfortable on oxygen," he should be discharged home, and 
followed up in the hematology/oncology clinic in 1 to 2 days.  
Regrettably, the veteran shortly thereafter developed 
pulmonary hypertension and right ventricular failure, and 
expired.

As noted above, compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are payable where there is 
additional disability which is the result of (which is to 
say, causally related to) VA hospitalization or medical or 
surgical treatment (or the lack thereof).  In the case at 
hand, there can be no question as to the severity of the 
veteran's adenocarcinoma, which eventually caused his death.  
However, there exists no evidence that the veteran suffered 
any additional disability as the result of his treatment, or 
the failure to admit him, by VA medical personnel.  Nor is it 
shown that the veteran's death in March 1993 as a result of 
adenocarcinoma was in any way causally related to the VA 
treatment which preceded his death.  Rather, the weight of 
the evidence is to the effect that the veteran's death from 
adenocarcinoma was, in fact, the continuance or natural 
progress of his preexisting disease.  Under such 
circumstances, the appellant's claim is not well grounded, 
and must be denied.

The Board concedes that, in correspondence from the veteran's 
VA physician received in  April 1993, it was indicated that, 
were the veteran's physicians to have been aware that he 
might not be brought by ambulance to the VA medical center 
"when he required admission in order to be made comfortable 
at the time of his death," they would definitely have 
admitted him on that day (presumably, February 28, 1993) to 
the San Francisco VA.  However, there is no indication that 
the failure to admit the veteran on that day resulted in any 
additional disability, which is to say, a worsening of his 
already very serious adenocarcinoma.  Absent evidence of such 
additional disability, the appellant's claim must fail.

As to the issue of service connection for the cause of the 
veteran's death, the Board is of the opinion that the 
appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. §  5107(a) (West 1991 & Supp. 1998).  That is, 
the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required in order to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 90 days or 
more during a period of war, and a malignant tumor, such as 
adenocarcinoma, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4) (1998).  

The veteran in this case served on active duty from November 
1972 to February 1974.  He died on March [redacted], 1993.  
The immediate cause of the veteran's death was listed as 
adenocarcinoma due to chronic viral hepatitis.  At the time 
of his death, service connection was in effect only for 
hepatitis, evaluated as noncompensably disabling.  

The appellant, in effect, argues that the veteran's service-
connected hepatitis "caused or contributed to" the 
adenocarcinoma which eventually led to his death.  However, 
there exists no evidentiary basis for this argument.  Rather, 
the weight of the evidence is to the effect that the 
veteran's death was the result of the natural progression of 
his adenocarcinoma.  

As noted above, in a statement of February 1998, the Chief of 
hematology/oncology at the San Francisco VA Medical Center 
indicated that, at the time of the discovery of the veteran's 
undifferentiated adenocarcinoma, no liver masses were in 
evidence.  She further indicated that, while chronic 
hepatitis B infection was a risk factor for the development 
of hepatocellular carcinoma, to the best of her knowledge, 
there were "no other neoplasms" (including adenocarcinoma) 
associated with chronic hepatitis B infections.  The 
veteran's dominant disease was in his chest, not his liver.  
Indeed, there was "nothing" in the veteran's case "which 
would support a diagnosis of hepatocellular cancer."  It was 
therefore concluded that it was "unlikely" that the veteran's 
adenocarcinoma was related to his hepatitis B infection.  In 
the opinion of the reviewing physician, an error had been 
made in the completion of the veteran's death certificate.  
More specifically, the entry on the second line, indicating 
that the veteran's chronic viral hepatitis caused his fatal 
adenocarcinoma should have been entered on the line for 
"other significant conditions not contributing to the cause 
of death."  

As noted above, in order to establish service connection for 
the cause of the veteran's death, it must be demonstrated 
that a service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  In 
the present case, it is clear that the veteran's service-
connected hepatitis played no part in his death from 
adenocarcinoma.  Similarly clear is that there was no 
evidence of adenocarcinoma either in service, or within the 
first year following service discharge.  The veteran's 
spouse, as a lay person, is not competent to provide evidence 
of medical causation, inasmuch as she is not trained in the 
field of medicine.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, her claim must be denied.

In reaching the above determinations, the Board has given due 
consideration to the appellant's testimony given at the time 
of a hearing before a member of the Board in August 1997.  
Such testimony, while informative, is not probative when 
taken in conjunction with the entire objective medical 
evidence presently on file.  The Board does not doubt the 
sincerity of the appellant's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
medical evidence of record.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

